

EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is between Evolus, Inc., a Delaware
corporation (the “Company”), and Rui Avelar, an individual (“Employee.”) This
Agreement is entered into effective as of August 15, 2018 (the “Effective
Date”). This Agreement amends and restates the terms of the Transfer Letter,
dated January 22, 2018, between Employee and the Company (the “Transfer
Letter”).


1.
POSITION AND RESPONSIBILITIES



a.    Position. Employee shall be employed by the Company to render services to
the Company in the position of Chief Medical Officer and Head of Research &
Development of the Company. Employee shall report directly to the President and
Chief Executive Officer (the “CEO”). Employee shall use his good faith efforts
to perform such duties and responsibilities and shall have such authorities as
are normally related to such positions in accordance with the standards of the
industry and any additional duties of an executive nature the CEO now or
hereafter assigns to Employee consistent with his position as the Company’s
Chief Medical Officer and Head of R&D. The principal place of Employee’s
employment under this Agreement shall be Santa Barbara, California, it being
understood that periodically Employee shall also be required to work at the
Company’s offices in Orange County, California (collectively, “Company
Offices”).


b.    Other Activities. During his employment with the Company, Employee shall
(i) devote substantially all of Employee’s business time and energy to the
performance of Employee’s duties for the Company and (ii) hold no other
employment.


2.
COMPENSATION AND BENEFITS



a.    Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Employee a salary at the rate of Four Hundred
Thousand ($400,000) per year (“Base Salary”). The Base Salary shall be paid in
accordance with the Company’s regularly established payroll practice. Employee’s
Base Salary shall be reviewed from time to time (not less frequently than
annually commencing in 2019) in accordance with the established procedures of
the Company for adjusting salaries for similarly situated employees and may be
increased, but not decreased in the sole discretion of the Board.


b.    Annual Bonus. Beginning as of the Effective Date, Employee’s target
opportunity for his annual incentive bonus, as determined by the Board in its
reasonable discretion (the “Annual Bonus”) will be equal to 40% of the Base
Salary based on 100% achievement of key performance indicators for Employee and
the Company as determined by the Board in its sole discretion and communicated
to Employee (i) for the year that includes the Effective Date, on or before the
90th day following the Effective Date, and (ii) for each succeeding performance
year, on or before the 90th day of each year. The terms of any written Annual
Bonus plan developed by the Board shall govern any Annual Bonus that may be
paid. Any Annual Bonus shall be paid in all events within two and one-half
months after the end of the year in which such Annual Bonus becomes earned,
provided that no Annual Bonus shall be considered earned or payable





--------------------------------------------------------------------------------




unless, subject to Section 5(b), Employee has remained continuously employed
through the payment date of the Annual Bonus


c.    FDA Milestone Bonus. Employee shall continue to be eligible for a one-time
bonus of $700,000.00 related to the U.S. Food and Drug Administration approval
of the Company’s Botulinum Toxin product candidate as outlined in the Transfer
Letter.


d.    Equity. Employee shall be eligible to participate in the Company’s 2017
Omnibus Incentive Plan on the same terms and conditions as other similarly
situated senior executives of the Company, in accordance with the Plan, as may
be amended from time to time.


e.Benefits. Employee shall be eligible to participate in the benefits made
generally available by the Company to its other senior executives, in accordance
with the benefit plans established by the Company, and as may be amended from
time to time in the Company’s sole discretion.


f.Vacation. Employee’s vacation and other paid time off shall be governed by the
Company’s usual policies applicable to senior management employees.


g.Expenses. The Company shall reimburse Employee for reasonable business
expenses incurred, and for any other approved expenses incurred, in the
performance of Employee’s duties hereunder in accordance with the Company’s
customary expense reimbursement guidelines.


h.Employment Policy. As an employee of the Company, Employee shall be subject to
and abide by the Company’s policies, procedures, practices, rules and
regulations as adopted or as amended from time to time in the Company’s sole
discretion.


i.Indemnification. Employee shall be covered under a directors’ and officers’
liability insurance policy paid for by the Company both during and after (while
there remains any potential liability to Employee) the termination of Employee’s
employment to the extent that the Company maintains such a liability insurance
policy now or in the future for its active officers and directors. In addition,
concurrently herewith the Company and Employee are entering into an
Indemnification Agreement.


3.
AT-WILL EMPLOYMENT; TERMINATION BY COMPANY



a.    Termination for Cause. Employee’s employment under this Agreement shall
commence on the Effective Date and shall continue indefinitely for no specific
term. The Company may terminate Employee’s employment with the Company at will
at any time upon written notice, with or without Cause or advance notice, for
any reason or no reason at all, notwithstanding anything to the contrary
contained in or arising from any statements, policies or practices of the
Company relating to the employment, discipline or termination of its employees.
For purposes of this Agreement, “Cause” shall mean any of the following: (a) the
commission of any act of fraud, embezzlement or willful dishonesty by Employee
which adversely affects the business of the Company; (b) any unauthorized use or
disclosure by Employee of confidential





--------------------------------------------------------------------------------




information or trade secrets of the Company; (c) the refusal or omission by
Employee to perform any lawful duties properly required of his under this
Agreement, provided that any such failure or refusal has been communicated to
Employee in writing and Employee has been provided a reasonable opportunity to
correct it, if correction is possible; (d) any act or omission by Employee
involving malfeasance or gross negligence in the performance of Employee’s
duties to, or material deviation from any of the policies or directives of, the
Company, provided, however, that in the case of deviations from policies or
directives, (i) the Company must give Employee notice of such deviations within
thirty (30) days of the Company becoming aware of such an occurrence, (ii)
Employee must be given thirty (30) days to cure or correct the deviation, if
curable, and (iii) Employee may only be terminated if the deviation remains
uncured after thirty (30) days, if curable, following written notice and upon
the approval of the Board of Directors; (e) conduct on the part of Employee
which constitutes the breach of any statutory or common law duty of loyalty to
the Company; or (f) any illegal act by Employee which the Board determines
adversely affects the business of the Company, or any felony committed by
Employee, as evidenced by conviction thereof.


b.    Termination upon Death. Employee’s employment under this Agreement shall
terminate automatically upon Employee’s death.


4.
TERMINATION BY EMPLOYEE



Employee may terminate employment with the Company at any time upon written
notice for any reason or no reason at all, with or without Good Reason. For
purposes of this Agreement, “Good Reason” shall mean any of the following which
is not corrected by the Company within thirty (30) days after the Company has
received written notice from Employee referring to this Section 4 and specifying
the circumstances purportedly constituting Good Reason and the correction sought
(such notice to be given within thirty (30) days after the occurrence of such
circumstance): (a) a material diminution in Employee’s title, duties,
authorities, or responsibilities; (b) a material reduction in Employee’s Base
Salary or Annual Bonus opportunity; (c) requiring Employee to relocate his
principal place of business more than 30 miles outside of the Santa Barbara
County, California (excluding reasonable amounts of time that Employee will work
at the Company’s offices in Orange County, California); or (d) a material breach
by the Company of any provision of this Agreement or any other agreement between
the Company and Employee. Notwithstanding the foregoing, a termination of
Employee’s employment with the Company shall not constitute a termination for
Good Reason unless such termination occurs not more than ninety (90) days
following the initial existence of the condition claimed to constitute good
reason.


5.
TERMINATION OBLIGATIONS



a.    Termination of Employment. Employee’s right to compensation and benefits
under this Agreement, if any, upon termination of employment shall be determined
in accordance with this Section 5.


b.    All Terminations of Employment. Upon any termination of employment,
Employee shall be entitled to prompt and full payment of all earned but unpaid
Base Salary, accrued but unused vacation, and any Annual Bonus that has become
fully earned and payable





--------------------------------------------------------------------------------




under this Agreement for the year preceding the year in which the date of
termination occurs, regardless of whether the payment date of the Annual Bonus
for the preceding year is scheduled to occur after Employee’s termination date
(collectively, the “Accrued Benefits”). Except as provided in Section 5(c),
Employee’s rights following a termination of employment with respect to any
benefits, incentives or awards provided to Employee pursuant to the terms of any
plan, program or arrangement sponsored or maintained by the Company, whether
tax-qualified or not, which are not specifically addressed herein, shall be
subject to the terms of such plan, program or arrangement, and this Agreement
shall have no effect upon such terms except as specifically provided herein.
Employee’s rights following a termination of employment with respect to the
Stock Option and any other stock option or equity-based award that may be
hereafter granted to Employee shall be governed by the applicable award
agreement. Company acknowledges that any rights Employee may have to
indemnification for actions taken as an officer or director under Company’s
charter, other arrangements and its insurance policies shall not be forfeited or
terminated with respect to any actions or omissions prior to any termination of
employment.


c.    Termination of Employment by Company without Cause or by Employee for Good
Reason. If the Company terminates Employee’s employment under this Agreement for
any reason other than Cause, or Employee terminates his employment under this
Agreement for Good Reason, and Employee enters into a release as provided in
Section 5(e) (a “Qualified Termination”), then in addition to the Accrued
Benefits, Employee shall be entitled to (i) a gross amount, minus appropriate
withholding and payroll deductions, equal to (a) in the case of a Qualified
Termination that occurs in connection with or within 12 months after Change in
Control (as such term is defined in the Plan), 12 months of Employee’s then
current Base Salary, payable in a lump sum within 60 days of Employee’s
execution of a mutually agreeable release, or (b) in the case of any other
Qualified Termination, 6 months of Employee’s then current Base Salary, payable
in equal installments through the Company’s regular payroll over the 6 month
period following the Employee’s date of termination, plus the continuation of
health benefits for 6 months; and (ii) a gross amount equal to the Annual Bonus
(if any) that Employee would have earned for the calendar year in which the
termination of his employment occurs based on the target level of achievement,
pro-rated based on the number of full months Employee was employed in that
calendar year of his employment, minus appropriate withholding and payroll
deductions, payable at the time the Company normally pays Annual Bonuses after
the close of the fiscal year in which Employee’s employment terminates.

d.    Other Terminations. Upon termination of Employee’s employment by Company
for Cause or by Employee for any reason other than Good Reason, Employee shall
be entitled only to the compensation and benefits provided in Section 5(b) and
no severance compensation and benefits.


e.    Release. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement upon a termination of employment beyond the
Accrued Benefits (including any post-termination benefits or amounts under this
Agreement) shall only be payable if Employee delivers to the Company and does
not revoke a general release of claims in favor of the Company in the form
acceptable to the Company, provided such release does not purport to: (i) revoke
any of the rights provided pursuant to this Agreement or rights to continued
indemnification for actions taken as an officer or director prior to the
termination of





--------------------------------------------------------------------------------




employment; or (ii) impose upon Employee any new or additional restrictive
covenants that do not otherwise survive the termination of Employee’s
employment. Such release must be executed and delivered (and no longer subject
to revocation, if applicable) within 45 days following the termination of
employment (or such longer period to the extent required by law). Any payments
of severance that would otherwise be made during the period before the release
becomes effective (i.e., not more than 52 days after the date of termination of
employment) shall instead be made on the first regular payroll date after the
date the release becomes effective.


f.    Resignation and Cooperation. Upon any termination of employment, Employee
shall be deemed to have resigned from all offices and directorships then held
with the Company, including any such positions with its subsidiaries. Following
a termination of employment, Employee shall cooperate reasonably in the orderly
transfer of his duties to other employees. Employee shall also reasonably (after
taking into account Employee’s post-termination responsibilities and
obligations) cooperate with the Company in the defense of any action brought by
any third party against the Company that relates to Employee’s employment by the
Company.


g.    Continuing Obligations. Employee understands and agrees that Employee’s
obligations under Sections 5, 6, and 7 herein (including the exhibits and
schedules described therein) shall survive a termination of employment and the
termination of this Agreement.


6.
INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY INFORMATION



Employee agrees to sign and be bound by the terms of the Company’s standard
employee proprietary information and invention assignment agreement.


7.
ARBITRATION



Employee agrees to sign and be bound by the terms of the Company’s standard
employee Arbitration Agreement.


8.
ATTORNEYS’ FEES AND COSTS



In any dispute arising from or relating to this Agreement or Employee’s hiring,
employment, compensation, benefits, or termination, the prevailing party shall
be entitled to recover its attorneys’ fees and costs.


9.
AMENDMENTS; WAIVERS; REMEDIES



This Agreement may not be amended or waived except by a writing signed by
Employee and by a duty authorized representative of the Company other than
Employee. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.





--------------------------------------------------------------------------------






10.
ASSIGNMENT; BINDING EFFECT



a.    Assignment. The performance of Employee is personal hereunder, and
Employee agrees that Employee shall have no right to assign and shall not assign
or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.


b.    Binding Effect. Subject to the foregoing restriction on assignment by
Employee, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Employee.


11.
NOTICES



All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Employee shall be obligated to
notify the Company in writing of any change in Employee’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.


Company’s Notice Address:


17901 Von Karman Ave., Suite 150
Irvine, CA 92614 Attention: Legal
Employee’s Notice: to Employee at his address on file in the Company’s payroll
records


12.
SEVERABILITY



If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.


13.
TAX MATTERS






--------------------------------------------------------------------------------






a.    Withholding. Any and all amounts payable under this Agreement or otherwise
shall be subject to, and the Company may withhold from such amounts, any
federal, state, local or other taxes as may be required to be withheld pursuant
to any applicable law or regulation.


b.    Section 409A Compliance.


(i)    The intent of the parties hereto is that payments and benefits under this
Agreement be exempt from (to the extent possible) Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986 and the regulations and guidance
promulgated thereunder, as amended (collectively, the “Code”) and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to the parties hereto of the applicable provision
without violating the provisions of Section 409A.


(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”


(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (B) any right to reimbursement or
in- kind benefits shall not be subject to liquidation or exchange for another
benefit and (C) no such reimbursement, expenses eligible for reimbursement or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.


(iv)    For purposes of Section 409A, Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be at the sole
discretion of the Board.


(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Section 409A be subject to offset by any
other amount unless otherwise permitted by Section 409A.







--------------------------------------------------------------------------------




(vi)    Notwithstanding any other provision of this Agreement, to the extent
required to avoid the imposition of tax, penalties or interest under Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided under this Agreement during the six-month period immediately
following a termination of employment shall instead be paid on the first payroll
date after the six (6)-month anniversary of the termination of employment (or
Employee’s death, if earlier).


c.    Section 280G.


(i)    Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, Employee under any other Company
plan or agreement (such payments or benefits are collectively referred to as the
“Benefits”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, the Benefits shall be reduced (but not below zero) if
and to the extent that a reduction in the Benefits would result in Employee
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if Employee received all
of the Benefits (such reduced amount is referred to hereinafter as the “Limited
Benefit Amount”). Unless Employee shall have given prior written notice
specifying a different order to the Company to effectuate the Limited Benefit
Amount, any such notice consistent with the requirements of Section 409A of the
Code to avoid the imputation of any tax, penalty or interest thereunder, the
Company shall reduce or eliminate the Benefits by first reducing or eliminating
amounts which are payable from any cash severance, then from any payment in
respect of an equity award that is not covered by Treas. Reg. Section 1.280G-1
Q/A-24(b) or (c), then from any payment in respect of an equity award that is
covered by Treas. Reg. Section 1.280G-1 Q/A-24(c), in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as defined below). Any notice given by Employee pursuant
to the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing Employee’s rights and entitlements to
any benefits or compensation.


(ii)    A determination as to whether the Benefits shall be reduced to the
Limited Benefit Amount pursuant to this Agreement and the amount of such Limited
Benefit Amount shall be made by the Company’s independent public accountants or
another certified public accounting firm or executive compensation consulting
firm of national reputation designated by the Company and acceptable to Employee
(the “Firm”) at the Company’s expense. The Firm shall provide its determination
(the “Determination”), together with detailed supporting calculations and
documentation to the Company and Employee within ten (10) business days of the
date of termination of Employee’s employment, if applicable, or such other time
as reasonably requested by the Company or Employee.


14.
GOVERNING LAW



This Agreement shall be governed by and construed in accordance with the laws of
the State of California.







--------------------------------------------------------------------------------




15.
INTERPRETATION



This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.


16.
OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT



Each party agrees that any and all of such party’s obligations under this
Agreement, including any agreement contemplated hereby, shall survive a
termination of employment.


17.
COUNTERPARTS



This Agreement may be executed in any number of counterparts, and the signature
pages may be transmitted by pdf or electronic means, each of which shall be
deemed an original of this Agreement, but all of which together shall constitute
one and the same instrument.


18.
AUTHORITY



Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.


19.
ENTIRE AGREEMENT



This Agreement is intended to be the final, complete and exclusive statement of
the terms of Employee’s employment by the Company and may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the agreements referenced
in Sections 6 and 7 above). To the extent that the practices, policies or
procedures of the Company, now or in the future, apply to Employee and are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Employee’s duties, position or
compensation shall not affect the validity or scope of this Agreement.


20.
EMPLOYEE ACKNOWLEDGEMENT



EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EMPLOYEE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EMPLOYEE IS FULLY AWARE OF ITS LEGAL EFFECT AND THAT EMPLOYEE
HAS ENTERED INTO IT FREELY BASED ON EMPLOYEE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.







--------------------------------------------------------------------------------




[The remainder of this page has intentionally been left blank. The signature
page follows on the next page.]





--------------------------------------------------------------------------------






By signing below, each of the parties hereto acknowledges and agrees to all of
the terms of this Employment Agreement, effective as of the Effective Date.


Rui Avelar (“Employee”)


Sign name: /s/ Rui Avelar    


EVOLUS, INC., a Delaware Corporation (the “Company”)


Sign name: /s/ David Moatazedi    


Print name: David Moatazedi    


Title: President and Chief Executive Officer    









